significant index no department of the treasury uj internal_revenue_service washington d c tax_exempt_and_government_entities_division apr ep 2a av re dear this letter is to inform you that effective for the plan_year beginning date conditional approval has been granted for your request for a modification of our ruling letter dated date the letter_ruling the conditions of this approval are specifically described below you agreed to these conditions in a letter dated date it should be noted that the mailing address has changed for filing copies of the actuarial valuation report to this office pursuant to the letter_ruling the plan was conditionally granted a 10-year extension for amortizing the plan’s unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa prior to amendment by the pension_protection_act of ppa ‘06 for the plan_year beginning date pursuant to the letter_ruling the amortization extension under sec_412 of the code had been granted subject_to the following conditions forall plan years beginning date and later the schedule b form is completed reflecting only those employer contributions attributable to hours worked within the applicable_plan year a notional credit balance is maintained that is at least as large as the pseudo credit balance for each year the agreement is in effect beginning with date for this purpose the pseudo-credit balance means a hypothetical credit balance developed by determining the reduction in the net amortization charge for the extended base each year that is solely due to the difference between the valuation interest rate and the interest rate under sec_6621 of the code and amortizing each amount over a period of years using the valuation interest rate the resulting amortization amounts are accumulated with interest at the valuation interest rate to derive the pseudo credit balance at each valuation_date a notional credit balance is maintained equal to the credit balance that would have existed in the funding_standard_account absent any reorganization charges under sec_418 of the code if they should apply in future years or any adjustments to the funding_standard_account under sec_412 or sec_431 after amendment by ppa ’06 if the plan subsequently leaves reorganization in this situation the plan is considered to meet the credit balance requirement as long as the notional credit balance rather than the actual credit balance in the funding_standard_account is at least as large as the pseudo credit balance note that the interest rate under sec_6621 of the code is used to amortize the extended bases for funding_standard_account purposes as long as the extension is in effect the plan’s funded ratio calculated by dividing the plan’s market_value of assets by its actuarial accrued liability computed using the unit credit method and the plan assumptions as of date and counting only those employer contributions attributable to hours worked prior to the applicable_valuation_date is a b for date no less than the actual funded ratio as of date plu sec_1 and for each valuation_date subsequent to date no less than greater than the required funded ratio as of the previous valuation_date for example if the actual funded ratio as of date i sec_43 the funded ratio must be at least as of date and as of date regardless of whether the actual funding ratio in any prior year is higher than the required rate for that year notwithstanding sec_418d of the code the plan may not be amended in accordance with that section to reduce or eliminate accrued_benefits attributable to employer contributions which under section 4022a b of the employee_retirement_income_security_act_of_1974 are not eligible for the pension benefit guarantee corporation’s guarantee however the plan may be amended to reduce or eliminate adjustable benefits attributable to employer contributions in order to meet the requirements of sec_432 of the code as amended by ppa ’06 for each plan_year that the extension remains in effect a copy of the actuarial valuation report starting with the plan_year beginning date and the schedule mb form for each plan_year beginning date are provided to the internal_revenue_service by april of the calendar_year following the end of the plan_year the valuation report includes the development of the pseudo credit balance and notional credit balance required at the end of the applicable_plan year the letter_ruling stated that if any one of these conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan may cause the actual experience of the plan to fail the funded ratio condition an example of such an unforeseen circumstance would be market fluctuations which affect the value of the plan’s assets such an unforeseen circumstance occurred during plan_year ending date due to a decline in contributions caused by the weak economy and a decline in construction activity the plan’s funded ratio did not increase from date to date granting the modification of the letter_ruling carries out the purposes of erisa and provides adequate protection for participants under the plan and their beneficiaries further failure to permit the modification will result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate accordingly your request for a modification of the letter_ruling has been granted this approval modifies condition contained in the letter_ruling to read as follows no other conditions are modified the pian’s funded ratio calculated by dividing the plan’s market_value of assets by its actuarial accrued liability is as follows for plan years beginning before date these percentages are computed using the unit credit method and the plan’s assumptions as of date and counting only those employer contributions attributable to hours worked prior to the applicable_valuation_date for plan years beginning on and after date these percentages are computed using the unit credit method and the plan’s assumptions as of date' and counting only those employer contributions attributable to hours worked prior to the applicable_valuation_date a b c d no less than for each valuation_date from date through date inclusive no less than for each valuation_date from date through date inclusive no less than for each valuation_date from date through july inclusive no less than for each valuation_date from july through july inclusive e for each valuation_date subsequent to july no less than greater than the required funded ratio as of the previous valuation_date until a funded ratio of is achieved for example because the floor funded ratio as of july i sec_46 the funded ratio must be at least as of july and as of july please note that the address contained in condition has changed the new address follows irs - ep classification metro tech center fulton street brooklyn ny satisfied if any one of the conditions provided in the letter_ruling as modified by this letter is not the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void to date however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan may cause the actual experience of the plan to an example of such an unforeseen circumstance would be market fluctuations which affect the value of the plan’s assets of course any request for a modification is considered another ruling_request and would be subject_to an additional user_fee fail the funded ratio condition your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any amendment that increases liabilities for a profit sharing plan or any other retirement plans whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa further it should be noted that should your amortization extension become prospectively null and void on a future date the following steps must be taken in determining the funding_standard_account as of the beginning of the plan_year in which it becomes prospectively null and void the revocation date’ effective at the revocation date the balance of each extended amortization base would be redetermined as an amount equal to the balance that each extended base would have had if the extension had not been granted hereinafter the redetermined prospective revocation balance for this purpose if as of the revocation date the base would have been fully amortized had the extension not been granted the redetermined prospective revocation balance on account of such base as of the revocation date shall equal dollar_figure there is a one-time charge to the funding_standard_account at the revocation date on account of each extended amortization base equal to the excess of a over b where a b ls the actual balance of the extended amortization bases determined as if the amortization extension was not null and void on the revocation date note that the balance of each extended amortization base is determined as the prior year’s balance brought forward with interest at the prior year’s valuation interest rate less the prior year’s extended amortization payment brought forward with interest at the prior year’s sec_6621 rate is the redetermined prospective revocation balance the annual amortization charge at the revocation date for each amortization base that was previously extended shall be redetermined by amortizing each redetermined prospective revocation balance over the remaining amortization period determined without regard to the extension previously granted under sec_412 of the code the resulting amortization charges would be determined using the applicable valuation interest rate at the revocation date note that if the redetermined prospective revocation balance of an extended base is dollar_figure there is no amortization charge with respect to such base at the revocation date at the revocation date the reconciliation account shall be redetermined as if the amortization extension had never been approved your attention is called to sec_431 of the code which provides for an adjustment to the funding_standard_account when a multiemployer_plan leaves reorganization if a multiemployer_plan is not in reorganization in the current plan_year but was in reorganization in the immediately preceding plan_year any balance in the funding_standard_account at the close of such immediately preceding plan_year shall be eliminated by an offsetting credit or charge as the case may be and shall be taken into account in subsequent plan years by being amortized in equal installments until fully amortized over a period of plan years this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representatives pursuant to a power_of_attorney on file in this office if you have any questions regarding this matter please contact id at sincerely cc david m ziegler manager employee_plans actuarial group ' the date plan assumptions consist of the following rate of investment return rp-2000 combined healthy mortality_table with blue collar adjustment and the rp-2000 disabled retiree table projected to using scale aa dollar_figure annual administrative expense payable mid-year are assumed married husbands are assumed to be years older than their wives an employee must work at least hours in the prior plan_year to be considered and active employee for purposes of the valuation retirement rates disability turnover less than years of years or more of credited service credited service age 6l worked is big_number administrative expenses increases by per year for projection of future_benefits it is assumed that each active employee will average big_number hours_of_service and earn dollar_figure of one year of credited service in each future year it is assumed that the average hours in excess of big_number will be hours contribution rate increases by cents per hour each year until the ultimate rate of dollar_figure per hour is reached in membership growth is ie - stable population and hours worked assumed in all future years total projected hours terminated vested employees at age rate age age rate
